El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Jesús Pacheco fué acusado del delito de asesinato en segundo grado, convicto de homicidio voluntario, y senten-ciado a la pena de dos años. Los dos señalamientos de error pueden ser enfocados como uno, a saber, que el veredicto fué contrario al peso de la prueba. En este caso se admite que Jesús Pacheco, el acusado, infirió los golpes que produjeron la muerte a Epifanio Madera. La prueba de cargo tendió1 a demostrar que los compañeros del apelante fueron los agresores originales, y que el apelante mismo dió muerte a Madera sin excusa o justificación. Por otra parte, la teoría) de la defensa fué que Jesús Pacheco se enteró de que Epifanio Madera estaba acometiendo al hermano de aquél, y que Jesús Pacheco vino en defensa de su hermano, que Epifanio Madera tenía reputación de ser buen peleador y hombre peligroso, En otras palabras, el apelante adujo en la corte inferior la alegación de defensa propia.
En una causa criminal, cuando se prueba claramente un caso de muerte, el peso de la prueba recae sobre el acusado para demostrar por lo menos un caso prima facie de defensa propia. TJna vez que se establece un caso prima facie, si hay duda razonable respecto a si el acusado actuó o no .en defensa propia debe absolvérsele. 13 Cal. Jur. 737, pág. 104.
La corte dió amplias instrucciones sobre la cuestión de duda razonable. El caso fué puesto bajo la resolución del jurado, y el apelante, a pesar de las inconsistencias en las declaraciones de varios testigos de El Puéblo, no nos con-vence de que debemos revocar el veredicto.

Debe confirmarse la sentencia apelada.